Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 6 and 8 have been cancelled.  Claims 2-5, 7 and 10-22 are original or were previously presented.  Claims 1 and 9 are currently amended.  Claims 1-5, 7 and 9- 22 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws and modifies the previous Office action’s (OA) (i.e, 03/16/2022) 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  However, Examiner believes new 35 USC §103 rejections are appropriate and has applied such rejections to the noted claims.
Response to Amendment
In their reply dated May 9, 2022, Applicant amended the claims by incorporating dependent claims 6 and 8 into the independent claim.  Applicant also presents arguments concerning the merits of the claims and the propriety of Examiner’s rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.  In view of the claim amendments, Examiner applies one or more of new objections and grounds of rejections in this OA.
Claim Interpretation
Claim 1 recites that “the nanoparticle deep grooves have an average size of less than approximately 1.5 nm.”  It may be unclear, however, whether this size is a width, length or depth of the groove, or a combination of each.  That is, the definition of ‘size’ is unclear.  Since the specification uses the same terminology, it is also  unclear whether there is support for a wording change, unless the figures could help.  Although this could remain a claim interpretation issue, the wording is ambiguous and might affect the clarity of the claim.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Certain elements of claim 9 such as “hydroxyl group” and “silanol group” are not recited in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 recites “wherein the nanoparticle deep grooves have an average size of less than approximately 1.5 nm.”  However, the specification states “The nanoparticle deep grooves have an average size of approximately 1.2 nm or less” (Abstract, [0015]).
Claims 2-5, 7 and 9-22 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-4, 7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neubert et al. (Precise Deposition of Electrospun Nanofibers and Electrospraying of Nanoparticles, IFMBE Proceedings 25, pp. 124-27, 2009, in view of Nguyen et al. (Biological, Chemical, and Electronic Applications of Nanofibers, Macro Materials & Eng, 09-24-2012), Inoue et al. (JPH0841239) and Hoek et al. (US20100224555) (of record).
Regarding claims 1, 7, 9-13 and 15-22, Neubert et al. (Neubert) discloses a water filtration membrane (water filtration is an intended and potential use) comprising: 
a nonwoven mat of randomly-oriented polymer nanofibers (nanofibers); and
a plurality of substantially uniformly-distributed ceramic nanoparticles (nanoparticles) embedded in or adhered on the surface of the polymer nanofibers (Introduction, pp. 124-25, where homogenous distribution on the surface is noted, and where orientation of the nanofibers is impliedly random since no specific orientation is disclosed), 
wherein the bonding of the nanoparticles to the nanofibers is sufficient to retain the nanoparticles on the nanofiber surfaces when water flows through the water filtration membrane (this is a functional characteristic impliedly present in a bonded composite).
Therefore, Neubert discloses the water filtration membrane, except
i)	the nanoparticles are embedded in or adhered on the surface of the polymer nanofibers through covalently bonded reactive functional groups; 
ii)	the ceramic nanoparticles have a pattern of deep grooves formed on the nanoparticle surfaces; and
iii)	the nanoparticle deep grooves have an average size of less than approximately 1.5 nm.
Nguyen et al. (Nguyen) discusses the development of nanotechnology and its various applications, including filtration and separation (Introduction, 4.6).  Nguyen observes that filtration performance is dependent on nanofiber morphology, which can be easily modified by varying fabrication parameters (p. 843, 1st col.).  Further, ceramic or metal nanoparticles are typically incorporated into nanofiber filter membranes to catalytically degrade molecular contaminants (p. 843, 2nd col.).  Additionally, Nguyen states “polymeric materials with reactive functional groups that can degrade toxic compounds have also been fabricated into nanofiber membranes.”  With respect to the shape or potential shape of the nanoparticles, Nguyen states: “And researchers might hopefully acquire other ceramic nanocrystals with exciting and well-defined shapes in this way, and bring to this method some more powerful features” (p. 858, 1st col.).
Inoue et al. (Inoue) relates to porous polymer particles or a processable porous polymer particle having good liquid permeability, as a base for an ion exchange resin, a chelate resin, a polymer adsorbent for optical resolution or a Rebextrail adsorbent and useful as a synthetic adsorbent and a packing material for high performance liquid chromatography ([0001]).  The invention teaches a specific potentially deep groove, slot, ditch or an unspecified scratch on the surface of the porous polymer particles, which improves penetration speed, substance adsorption speed and results in excellent liquid permeability (Abstract, [0006]).  
With respect to the nanoparticles being made of aluminosilicates or aluminophosphates, Hoek et al. (Hoek) discloses composite membranes for removing contaminants from water, the membranes comprising a water-permeable thin film polymerized on a porous support membrane and, optionally, a mixture, including a surface coating material having a different chemical composition than the thin film, coated on the thin film (Abstract).  In one aspect, one or more layers of the composite membranes further comprise micro- or nanoparticles (Id., [0024]).  The micro- or nanoparticles can be polymeric micro- or nanofibers and/or a mesoporous molecular sieve including an oxide of aluminum or silicon, an aluminosilicate, or an aluminophopsphate or a mixture thereof or a zeolite such as Zeolite A ([0029]).  
As an initial matter, to the extent that the concept of the nanofibers being randomly-oriented and the nanoparticles being substantially uniformly-distributed is not specifically disclosed, the only choices for the nanofibers are random or non-random orientation and it would have been obvious at the time of the effective filing of the claimed invention to choose one or the other from these finite predictable solutions with a reasonable expectation of success in achieving a desired outcome.
Additionally, in view of Hoek’s suggestions and the choices for useful nanoparticles, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to select aluminosilicates or aluminophosphates as one type of ceramic nanoparticle since Hoek demonstrates that these are workable and useful membrane materials in water purification.
Also, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ covalent reactive functional groups for bonding the ceramic nanoparticles to the polymer nanofibers since Nguyen shows that this method is traditional in the art for assisting with degrading certain types of contaminants.  Moreover, it would have been obvious to form a pattern of deep grooves on the nanoparticle surfaces or use nanoparticles with such a shape since Nguyen encourages experimenting with well-defined shapes for the nanoparticles and Inoue suggests that deep grooves improves certain characteristics such as liquid permeability, penetration speed of the liquid and the absorption speed of substances.
Regarding the specific size of the deep grooves, no specific width, length or depth is provided but the claimed average size appears to be less than disclosed in Inoue.  Such size would be reached on the way to the larger groove size disclosed in Inoue and in that sense one could consider it an intermediary to the Inoue groove size.  Therefore, it would have been obvious to experiment and optimize among various sizes to achieve the claimed size given the general conditions and structure of the product and the knowledges that shape, size and morphology affects performance.
Further, one may view these different sizes between the prior art and the claimed invention as a matter of scale and thus not sufficient to patentably distinguish over the prior art without a clear showing of performance difference between the two. MPEP 2144.
Additional Disclosures Included: Claim 7: The polymer nanofibers are selected from polyacrylonitrile, poly(vinylidene fluoride), poly(vinylidene fluoride-co- hexafluoropropylene), polyvinylpyrrolidone, poly(vinyl alcohol), poly(ethylene oxide), polysulfone, polyethersulfone, poly(methyl methacrylate), polyurethane, polyamide 6, or chitosan, and mixtures thereof (Nguyen, pp. 823, 832-34, where at least polyamide-6 is disclosed); Claim 9: The adsorbent functional groups are selected from a hydroxyl group, an amine group or a silanol group (Hoek, [0151], [0202], [0229], [0231], [0436]), where potential use of amine and hydroxyl are disclosed); Claim 10: The membrane is configured to adsorb heavy metal ions (this is a functional feature intrinsic to the composition; alternately, it would have been obvious to configure the membrane to remove any desired contaminants); Claim 11: The membrane is configured to filter out particulates (Nguyen, p. 842); Claim 12: The membrane is configured to filter out bacteria (Nguyen, p. 843; this is a functional feature expected to be intrinsic to the composition, if the product of the prior art is the same as the one claimed; alternately, it would have been obvious to configure the membrane to remove any desired contaminant); Claim 13: The membrane is insoluble in water (this is a structural feature intrinsic to the composition, if the product of the prior art is the same as the one claimed; also, for water and wastewater filtration operations, including those mentioned in Nguyen (Nguyen, pp. 840, 858), it would have been obvious to employ membranes that are insoluble in water to preserve the duration of the membrane and thereby reduce long term replacement costs); Claim 15: Said membrane is configured to remove 85-88% of submicron particulates having size ranging from 0.5 pm to 1.0 pm (claim 11 analysis); Claim 16: Said membrane is configured to remove 95-98% of 3 pm particulates (claim 11 analysis); Claim 17: Said membrane is configured to remove 90-99% of lead (claim 11 analysis); Claim 18: In the water filtration membrane, said membrane is configured to remove 10-30% of chromium (claim 11 analysis); Claim 19: In the water filtration membrane, said membrane is configured to remove 80-99% of copper (claim 11 analysis); Claim 20: Said membrane is configured to remove 90-99% of cadmium (claim 11 analysis); Claim 21: In the water filtration membrane, said membrane is configured to remove 100% of bacteria when incorporated into a filter assembly (claim 11 analysis); and Claim 22: The polymer has functional groups selected from hydroxyl groups, amide groups, carboxyl groups or nitrile groups (Hoek, [0202], [0229], [0231], [0436], [0440], [0445], where hydroxyl, amide and carboxyl are disclosed).  

Regarding claims 2-4, Neubert, Nguyen and Inoue combined discloses or suggests the water filtration membrane of claim 1, except wherein interstitial pores between the nanofibers bonded to the ceramic nanoparticles have a diameter of approximately 100 to 300 nm.
However, the various potential dimensions of the nanoparticles and nanofibers will depend on the intended applications within the structural limitations of nanofibers/nanoparticles.  For example, one of ordinary skill would experiment to achieve an optimal dimension.  Although nanomaterials are typically but not exclusively below 100 nm in at least one dimension, in informal non-wovens, textile, and other engineered fibers industries, it has been well accepted that nanofibers are fibers with diameters smaller than 1000 nm (Nguyen, p. 822, 1st col.).
Additionally, Nguyen shows that one control the dimensions and overall structure of a nanostructure for any desired purpose.  That is, the desired pore size, nanostructure morphology, size distribution, and density of pores can be obtained by selecting the appropriate template (Nguyen, p. 826, 2nd col.).  Nguyen further teaches that filtration performance is dependent on nanofiber morphology, which can be modified easily by varying fabrication parameters (Nguyen, p. 843, 1st col.).  Some examples of pore diameters are given (Nguyen, p, 831). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the diameter of the interstitial pores between the nanofibers bonded to the ceramic nanoparticles depending on the intended application since Nguyen teaches that nanostructure morphology, or structures such as interstitial pores between the nanofibers, size of the nanofibers, nanoparticle diameter and groove size, are known to effect filtration performance.
Additional Disclosures Included: Claim 3: The nanofibers have a diameter of approximately 50 to 200 nm (Nguyen, Table 10 on p. 854; claim 2 analysis); and Claim 4: The nanoparticles have a diameter of approximately 5 to 50 nm (claim 2 analysis).  

Regarding claim 14, Neubert, Nguyen and Inoue combined discloses or suggests the water filtration membrane of claim 1, except wherein the membrane has a filtrate flux of 1-3 L/min.
However, the desired or suitable filtrate flux is an engineering choice based on the intended use.  For example, one of ordinary skill could obtain an optimal filtrate flux based on routine experimentation.
Thus, at the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to determine the original filtrate flux and to structure the product to obtain an appropriate or optimal filtrate flux based on the engineering needs using routine experimentation.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neubert et al. (Precise Deposition of Electrospun Nanofibers and Electrospraying of Nanoparticles, IFMBE Proceedings 25, pp. 124-27, 2009, in view of Nguyen et al. (Biological, Chemical, and Electronic Applications of Nanofibers, Macro Materials & Eng, 09-24-2012), Inoue et al. (JPH0841239) and Hoek et al. (US20100224555), as applied to claim 1 above, further in view of Wang et al. (Nanofibrous microfiltration membranes capable of removing bacteria, viruses and heavy metal ions, J. of Membrane Science, 446, pp. 376-82, 11-2013).
Regarding claim 5, Neubert, Nguyen, Inoue and Hoek combined discloses or suggests the water filtration membrane of claim 1, except wherein the nanoparticles have a zeta potential of -42mV in a dispersion medium.  
Wang et al. (Wang) is a research article discussing microfiltration membranes that can remove bacteria, viruses and/or toxic heavy metal ions (Abstract).  The development of these membranes was based on the creation of a web-like structure with very high charged density and large surface area per unit volume for adsorption of contaminant molecules (Id.).  Wang discusses the use of cellulose nanofiber (CNF), a type of polymeric material, in the membrane (p. 379).  Wang also discloses information about determining the zeta-potential (ZP) values of different functionalized CNF in suspension (p. 379, 2nd col.).  Specific values for CNF and other materials are given in Table 1.  For CNF the values range from 0 to -50 mV (p. 379, Table 1).
	When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to experiment to determine an appropriate nanoparticle zeta potential for the intended use, including wherein the nanoparticles have a zeta potential of -42mV in a dispersion medium, since such zeta potential will assist in the removal of selected contaminants such as bacteria, viruses and heavy metal ions.
Response to Arguments
	Applicant’s arguments filed 05-09-2022 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	With regard to the use of ceramic nanoparticle surfaces rather than polymer particles, this aspect is addressed with the Hoek reference where such particles can be made of aluminosilicates aluminophosphates as recited in the claim.  Regarding the size of the deep grooves, this aspect is addressed with an obviousness rationale.  These aspects were also addressed in the prior Office action. 
	With respect to the amended claims, Examiner has attempted to clarify the rationales with respect to any amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/